Citation Nr: 0834884	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-40 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
lumbosacral strain disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 






INTRODUCTION

The veteran had active service from February 1974 through 
December 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Los Angeles, California.  

The veteran submitted additional evidence in June 2006.  The 
veteran also submitted a written waiver of review in 
September 2008 of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required. 38 C.F.R. § 
20.1304; See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 


FINDING OF FACT

The veteran's lumbosacral strain disability, muscle spasms 
and hyperlordosis do not manifest with forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of a 20 percent 
rating for a lumbosacral strain disability have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1 - 4.14, 4.71(a), Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102 and 3.159 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in June 2004 and April 2006 that 
fully addressed all notice elements.  

During the pendency of the appeal, however, the Court held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez- 
Flores. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law. 
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial." Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In this case, the veteran demonstrated actual knowledge of 
what was needed to support his claims as reflected in his 
correspondence to the RO.  Specifically, in the December 2004 
Notice of Disagreement, the veteran argued that the rating 
decision did not reflect the extent of his low back 
disability.  In addition, in the December 2005 VA Form 9, the 
veteran stated his condition had worsened since the 20 
percent rating decision.  The veteran submitted lay 
statements detailing his increased pain and difficulty 
performing daily activities due to his lower back.  
Furthermore, the Board notes the veteran has had 
representation throughout the duration of the appeal. Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"). Thus, the Board finds the 
veteran meaningfully participated in the adjudication of his 
claims such that the essential fairness of the adjudication 
was not affected.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records (OTRs) and 
private medical records (PMRs).  The veteran submitted lay 
statements in support of his claim.  Additionally, the 
veteran was afforded a VA examination in July 2004.  

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran indicated in the December 2004 Notice of 
Disagreement that he desires a new VA examination, by 
essentially claiming that the quality of his July 2004 
examination was insufficient.  However, "competent medical 
evidence" is evidence that is provided by a person qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  
The VA examiner has advanced medical training, experience, 
and had the opportunity to examine the veteran to provide a 
competent diagnosis and medical opinion concerning the 
veteran's condition.  See Cox v. Nicholson, 20 Vet. App. 563 
(2007) ("VA may satisfy its duty to assist by providing a 
medical examination conducted by one able to provide 
"competent medical evidence" under § 3.159(a) (1)."  The 
VA examiner was qualified through education, training, and 
experience to offer competent medical evidence.  Therefore, 
the Board finds that the examination and associated opinion 
is adequate for a proper adjudication of the appeal.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted. See 38 
U.S.C.A. § 5103A.

The RO initially granted service connection for this 
condition in a March 1976  rating decision.  At that time, a 
10 percent rating was assigned to the veteran.  In June 2004 
the veteran filed a claim for an increased rating concerning 
his service-connected lumbosacral strain.  A November 2004 
rating decision increased the rating to 20 percent.  The 
veteran has not withdrawn his claim and is presumed to be 
seeking the maximum benefit allowed by law and regulation and 
this appeal follows. AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Indeed, the veteran contends that his service-connected 
lumbosacral strain is more severe than indicated by his 20 
percent evaluation.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2 (2007); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In a recent decision the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained. Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board must also consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 CFR § § 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); Deluca v. Brown, 
8 Vet. App. 202 (1995). 

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees. C.F.R. § 4.71a.  In the alternative, an 
evaluation can be assigned under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes. Diagnostic Codes 5235-5243.

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease.  The General Rating Formula for Diseases and 
Injuries of the Spine provides that a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation, which would be the next 
applicable rating for a service-connected lumbar spine 
disability, would only be warranted if there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation would be warranted with unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation would be warranted with unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a.

A July 2004 VA radiology report noted an exaggerated lordotic 
curve.  The vertebral bodies were normal height and form.  
There was mild disc space narrowing at L4-L5 with posterior 
arches intact and facet joints unremarkable.  Dr. T. D. 
concluded hyperlordosis, mild disc degeneration at L4-L5.

The veteran was provided a VA examination in July 2004.  The 
examiner noted the veteran's reported history of low back 
discomfort since 1975.  The veteran complained of sharp, 
cramping, oppressive pain three times daily aggravated by 
stress or physical activity.  For the past 19 years the 
veteran has worked at the post office with a lot of bending 
and lifting.  The veteran used a back brace at work.  There 
has been no incapacitation but the veteran reported losing 5 
days of work during the year.  The thoracolumbar spine had no 
radiation of pain on movement, tenderness or muscle spasm.  
Straight leg raising was negative.  Flexion and extension, 
right and left lateral flexion, right and left rotation, were 
all normal.  In addition, there was no pain, fatigue, 
weakness, lack of endurance or incoordination with range of 
motion of the lumbar spine.  No ankylosis or intervertable 
disc syndrome was noted.  The examiner diagnosed episodic 
lumbosacral sprain and disc degenerative L4-L5.  

An October 2004 PMR noted the veteran's low back pain and 
spasms.  Dr. P. J. reported the veteran's complaints of low 
back pain which worsened with his post office employment 
lifting and bending.  The veteran described the pain as 
constant and daily.  Upon examination there was tenderness to 
palpation in the midline of the lumbar and sacral spines.  
There were muscle spasms but full range of motion.  The 
assessment was lumbar spine strain / sprain, muscle spasm and 
back pain.  

A November 2004 MRI revealed the lumbar vertebrae were normal 
in height and normal in signal intensity.  The conus 
medullaris was normal in size, position and had normal signal 
intensity.  Dr. P. J. noted a mild interspace narrowing at 
L4-L5.  Dr. P.J. noted on T2 weighted sagittal scans there 
was mild disc hypointensity.  There was no disc protrusion or 
central canal compromise.  Dr. P. J. concluded that at L4-L5 
there was minimal degenerative disc disease without spinal 
stenosis or disc protrusion.  

In the December 2004 PMR the veteran complained of low back 
pain.  Dr. R. P. reviewed a prior MRI and examined the 
veteran.  Dr. R. P. assessed the veteran with a disc 
protrusion of the lower spine. 

A December 2004 statement received from physical therapist 
D.M. certified that the veteran had been receiving physical 
therapy for back pain.

In a December 2004 PMR, Dr. P.T. noted the veteran's back 
pain and right leg pain going down to the medial arch area.  
The veteran had tenderness in the lumbosacral area on forward 
flexion, straight leg raise was negative, lower extremity, 
motor and sensory functions were intact.  Dr. P. T. reviewed 
the November 2004 MRI and opined that there was a complete 
loss of single intensity at the L4-L5 level.  The L5-S1 level 
showed moderate reduction of signal intensity and no 
spondylolisthesis.  Further, Dr. P. T. concluded the veteran 
was having symptoms secondary to degenerative lumbar disk 
disease.  The impression was discogenic lower back pain, 
probably referred pain to the lower extremities.  Dr. P.T. 
recommended anti-inflammatory medications and exercise.  

In June 2006 the veteran, through his representative, 
submitted additional employment leave records in support of 
his claim.  

The competent medical evidence of record has presently shown 
that forward flexion, abduction, external rotation, internal 
rotation, testing for pain, weakness, fatigability and 
incoordination showed normal range of motion of the 
lumbosacral area.  In sum, the evidence of record illustrates 
the veteran has minimal to no loss of motion of the lower 
back.  In addition, the evidence does not demonstrate 
ankylosis.  In fact, the July 2007 radiological report 
concluded hyperlordosis, mild disc degeneration at L4-L5.  
The November 2004 MRI  examination and the July 2007 report 
did not demonstrate any findings consistent with ankylosis.  
Instead the MRI showed moderate reduction of signal intensity 
and no spondylolisthesis.  Further, DR. P. T. concluded the 
veteran was having symptoms secondary to degenerative lumbar 
disk disease and recommended anti-inflammatory medications 
and exercise. 

The medical evidence of record noted complaints of low back 
pain but found the veteran's range of motion to be within 
normal limits.  In order for an evaluation of 40 percent to 
be assigned, which would be the next applicable rating for a 
service-connected lumbar spine disability, it would require 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The veteran 
service-connected low back disability simply does not produce 
the symptoms necessary to meet the criteria for the next 
higher rating of 40 percent.

In view of the medical evidence indicating disc pathology 
affecting the lumbar spine, the Board has considered whether 
a higher rating may be assigned for intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
However, as the medical evidence does not demonstrate that 
the veteran suffers from incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, the assignment of a 40 percent 
rating under this Diagnostic Code is not warranted.

The Board has also considered whether a separate rating is 
assignable for neurologic abnormalities under Note (1) of the 
General Rating Formula of Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a.  While Dr. P.T. indicated that there was 
"probably referred pain to the lower extremities," none of 
the other medical records on file indicate neurological 
abnormalities.  As any neurologic abnormalities appear to be 
acute and transitory in nature, the Board finds that a 
separate rating therefor is not warranted. 

The veteran complained of pain and received treatment, 
medication, a back brace and physical therapy.  However, the 
VA examiner considered the effects of pain and there was no 
indication that the pain further limited the veteran's range 
of motion.  The current 20 percent disability rating 
adequately and appropriately considered the effects of pain 
on the veteran.  Therefore a higher rating based solely upon 
pain is not warranted.

In addition, the evidence of record contains no factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  Therefore, the assignment of staged ratings 
would not be necessary. Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Further, the Board finds that there is no indication that the 
veteran's low back disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  The low back 
disability is not productive of marked interference with 
employment or required any periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met. Indeed, the veteran continues to work for 
the United States Post Office, and the medical evidence 
submitted shows that while long working hours may aggravate 
his low back condition, it was only recommended that he work 
no more that 8 hours a day, 5 days a week.  This evidence 
clearly shows that the veteran's service-connected low back 
disability does not produce "marked interference" with 
employment.  Thus, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1). See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


ORDER

A disability rating greater than 20 percent for a lumbosacral 
strain is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


